Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 5/17/19. As directed by the amendment, claims 1-10 have been amended and no claims have been added or canceled. Thus, claims 1-10 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110, 111, 112, and 131 (all in Fig. 2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 11 (Page 9), and 234 (Page 7, ln. 31).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air inlet openings are present in the housing” (claim 9, ln. 2-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 110, 111, 112, and 131 (all in Fig. 2).
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: 11 (Page 9), and 234 (Page 7, ln. 31).
“Fig. 3” is missing in the “Brief Description of the Drawings” section of the specification.
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
5.	Claims 1 and 3-5 are objected to because of the following informalities:  
Regarding claims 1 and 3-5, the term “mouthpiece” (claim 1 (twice), ln. 13 and 18; claim 3 (twice), ln. 4 and 5; claim 4, ln. 2; claim 5, ln. 2) should read --exchangeable mouthpiece-- for the sake of consistency with how the term is originally introduced within the claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al (2015/0151058) and Campbell et al (2016/0144139).
	Regarding claim 1, Abate discloses a nebulizer (Fig. 4, nebulizer 100) comprising a housing (Fig. 4, gripping part 5 is part of a housing for the nebulizer 100); an aerosol generator (Fig. 4, mesh 1), which is supported within the housing by a sealing ring (Fig. 5, gasket 13 is a sealing ring that supports the mesh 1) and a retaining structure (Fig. 5, fastening rings 9a, 9b), and includes an outlet end (Figs. 4- 5, dispensing mouth 8)  
Abate does not disclose an exchangeable mouthpiece configured to be received by the mouthpiece connector, wherein one side of the mouthpiece includes at least one air channel, each air channel having a first end that opens into an aerosol chamber and the aerosol chamber is delimited at an end face by the aerosol generator and circumferentially by the mouthpiece connector and the mouthpiece
	However, Campbell teaches an exchangeable mouthpiece (Fig. 1, mouthpiece 10) configured to be received by a mouthpiece connector ([0020] discloses that the mouthpiece may be connected to a boot of an inhalation device), wherein one side of the mouthpiece includes at least one air channel (Fig. 1, airflow passages 26; see [0027]), each air channel having a first end that opens into an aerosol chamber and the aerosol chamber is delimited by the exchangeable mouthpiece (Fig. 1, mouthpiece 10 is hollow and therefore has a chamber that is delimited by the walls of the mouthpiece).  Such a “pass through” mouthpiece helps to improve the consistency and repeatability of inhaled drug delivery ([0008]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nebulizer of Abate to have an exchangeable mouthpiece taught by Campbell placed on the dispensing mouth in order to improve the consistency and repeatability of inhaled drug delivery.
	Regarding claim 2, the modified device of Abate has the at least one air channel comprising a plurality of air channels (Campbell, Fig. 1, depicts multiple airflow passageways 26).

	Regarding claim 4, the modified device of Abate has a cross-section of the mouthpiece as cylindrical (Campbell, [0020], discloses a round opening (i.e. cylindrical) at the second end 20 of the mouthpiece).
	Regarding claim 5, the modified device of Abate has the mouthpiece manufactured from plastic (Campbell, [0032], lists many different types of plastic that can be used to make the mouthpiece).
	Regarding claim 6, the modified device of Abate has a second end of each of the at least one air channels as outwardly open (Campbell, Fig. 1, each of the airflow passageways 26 opens outwardly to atmosphere).
	Regarding claim 7, the modified device of Abate has one of the at least one air channel as connected to a flow channel of the nebulizer unit (Campbell, Fig. 1, airflow passageways 26 would connect to the internal flow passageway of the dispensing mouth 8 of Abate in the modified device).
	Regarding claim 8, the modified device of Abate has the aerosol chamber including a portion that forms part of the nebulizer unit and has no openings outwardly (Abate, Fig. 4, dispensing mouth 8 forms an aerosol chamber which is part of the 
	Regarding claim 10, the modified device of Abate has a medication reservoir that is closed by a cap (Abate, Figs. 4-5, fluid reservoir 7 is closed by a cap).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abate and Campbell, as applied to claim 1 above, and further in view of Hamaguchi et al (2010/0147292). 
	Regarding claim 9, the modified device of Abate does not have air inlet openings present in the housing.
	However, Hamaguchi teaches a nebulizer comprising a housing having air inlet openings (Figs. 2A and 2B, pressure regulation openings 101) that guide outside air into the nebulizer to help carry generated aerosol to the mouthpiece (Fig. 4 depicts outside air coming into the device to carry aerosol to the mouthpiece 105).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the housing of the modified nebulizer unit of Abate to have air inlet openings as taught by Hamaguchi in order to assist in the delivery of aerosol from its point of generation to the mouthpiece of the device.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pentafragas (2005/0252511), Eagle (2013/0291862), Knopeck et al (2006/0269484), Cheng et al (2018/0065160), and Zuber et al (2018/0027883) all disclose mouthpieces for inhalers comprising at least one air channel that allows ambient air to enter into a medication chamber within the mouthpiece.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785